105 F.3d 647
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clark C. KIRKLAND, Sr.;  Sharon S. Kirkland, Plaintiffs--Appellants,v.Russell CHASTAIN, Individually, d/b/a Kirby of Simpsonville,South Carolina;  Lisa Chastain, Individually, d/b/a Kirby ofSimpsonville, South Carolina;  Harry Bowen, Individuallyd/b/a Tri State Kirby, Franklin, North Carolina;  ScottFetzer Corporation, d/b/a Kirby Company USA, Westlake, Ohio;Ronnie Richards, Individually;  Ralph Alverson,Individually;  David Rice, Individually;  Town of Woodruff,South Carolina;  J. Carlisle Oxner, Jr., Individually;  ChetMorris, Individually;  Jerry Cooper, Individually;  NancySkinner, Individually;  Phoebe Waddell, Individually;Woodruff State Bank Shares, d/b/a woodruff State Bank;Douglas Richardson, Individually;  George Green,Individually;  County of Laurens, South Carolina;  HaroldLee, Individually;  County of Greenville, South Carolina;Laurens County, South Carolina, Sheriff and Sheriff'sDepartment;  Greenville County, South Carolina, Sheriff andSheriff's Department, Defendants--Appellees.
No. 96-1916.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 19, 1996Decided:  January 9, 1997

Appeal from the United States District Court for the District of South Carolina, at Greenville.  G. Ross Anderson, Jr., District Judge.  (CA-95-3370-6-3AK)
Clark C. Kirkland, Sr., Sharon S. Kirkland, Appellants Pro Se.
Eddie R. Harbin, Greenville, South Carolina;  Ronald Keith Wray, II, GIBBES, GALLIVAN, WHITE & BOYD, P.A., Greenville, South Carolina;  William Stevens Brown, V, NELSON, MULLINS, RILEY & SCARBOROUGH, Greenville, South Carolina;  Edwin Calhoun Haskell, III, SMITH & HASKELL, Spartanburg, South Carolina;  James John Raman, Spartanburg, South Carolina;  Oscar William Bannister, Jr., David Garrison Hill, HILL, WYATT & BANNISTER, L.L.P, Greenville, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal the district court's order denying relief on their 42 U.S.C. § 1983 (1994) and 42 U.S.C. § 1985 (1994) complaints, and declining to exercise supplemental jurisdiction over Appellants' state law claims.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Kirkland v. Chastain, No. CA-95-3370-6-3AK (D.S.C. May 20, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED